UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:March 31, 2011 Item 1. Schedule of Investments. Marketfield Fund Schedule of Investments March 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 76.68% Administrative and Support Services - 1.55% OpenTable, Inc. (a) Air Transportation - 3.21% JetBlue Airways Corp. (a) United Continental Holdings, Inc. (a) US Airways Group, Inc. (a)(c) Automobiles & Components - 0.67% Fuji Heavy Industries Ltd. (b) Beverage and Tobacco Product Manufacturing - 1.15% Anheuser-Busch InBev NV - ADR Chemical Manufacturing - 2.32% BASF SE (b) EI du Pont de Nemours & Co. (c) Clothing and Clothing Accessories Stores - 0.73% Fast Retailing Co. (b) Computer and Electronic Product Manufacturing - 1.92% Activision Blizzard, Inc. (a)(c) Infineon Technologies AG (b) Construction of Buildings - 3.51% DR Horton, Inc. Hovnanian Enterprises, Inc. (a) KB Home Standard Pacific Corp. (a) Toll Brothers, Inc. (a) Couriers and Messengers - 1.50% FedEx Corp. Credit Intermediation and Related Activities - 1.31% KeyCorp (c) Data Processing, Hosting & Related Services - 1.66% Google, Inc. (a)(c) Data Processing, Hosting and Related Services - 1.78% Ciena Corp. (a) Electrical Equipment, Appliance, and Component Manufacturing - 2.01% Corning, Inc. Whirlpool Corp. Food and Beverage Stores - 1.37% Whole Foods Market, Inc. (c) Food Manufacturing - 1.08% HJ Heinz Co. (c) Food Services and Drinking Places - 1.55% McDonald's Corp. Forestry and Logging - 1.28% Weyerhaeuser Co. (c) General Merchandise Stores - 2.94% Costco Wholesale Corp. (c) Wal-Mart de Mexico SAB de CV (a)(b) Insurance Carriers and Related Activities - 1.43% MetLife, Inc. Machinery Manufacturing - 8.82% Alfa Laval AB (b) Baker Hughes, Inc. (c) Cummins, Inc. Deere & Co. (c) Gardner Denver, Inc. General Electric Co. (c) Sandvik AB (b) WW Grainger, Inc. (c) Management of Companies and Enterprises - 1.46% Huntington Bancshares, Inc. (c) Motion Picture and Sound Recording Industries - 1.76% Walt Disney Co. (c) Nonstore Retailers - 2.60% Amazon.com, Inc. (a)(c) eBay, Inc. (a) Oil and Gas Extraction - 1.34% BASF SE - ADR Continental Resources, Inc. (a) Other Information Services - 1.58% Baidu, Inc. - ADR (a)(c) Petroleum and Coal Products Manufacturing - 3.94% ConocoPhillips Sunoco, Inc. (c) Valero Energy Corp. Primary Metal Manufacturing - 1.17% Carpenter Technology Corp. Professional, Scientific, and Technical Services - 1.68% International Business Machines Corp. (c) Publishing Industries (except Internet) - 3.34% Intuit, Inc. (a)(c) News Corp. SAP AG - ADR Rail Transportation - 3.34% Norfolk Southern Corp. Union Pacific Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.72% KKR Financial Holdings LLC Shariah Capital, Inc. (d) 0 Support Activities for Transportation - 1.35% CH Robinson Worldwide, Inc. (c) Telecommunications - 1.08% AT&T, Inc. Transportation Equipment Manufacturing - 6.35% Boeing Co. Daimler AG (a)(b) Daimler AG (b) Eaton Corp. Ford Motor Company (a)(c) Honda Motor Co., Ltd. - ADR MAN SE (b) Rockwell Collins, Inc. Truck Transportation - 3.01% JB Hunt Transport Services, Inc. Landstar System, Inc. Old Dominion Freight Line, Inc. (a)(c) Water Transportation - 0.17% DryShips, Inc. (a)(b) TOTAL COMMON STOCKS (Cost $466,642,525) EXCHANGE TRADED FUNDS - 10.77% iShares Dow Jones U.S. Home Construction Index Fund iShares MSCI Mexico Investable Market Index Fund (c) SPDR S&P Homebuilders ETF iShares Barclays 20+ Year Treasury Bond Fund (a) TOTAL EXCHANGE TRADED FUNDS (Cost $71,895,826) PURCHASED OPTIONS - 0.15% PowerShares DB U.S. Dollar Index Bullish Fund Expiration: June, 2011, Exercise Price: $22.00 TOTAL PURCHASED OPTIONS (Cost $1,531,517) Principal Amount Value SHORT-TERM INVESTMENTS - 10.68% AIM STIT - Treasury Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $73,395,048) Total Investments (Cost $613,464,916) - 98.28% Other Assets in Excess of Liabilities - 1.72% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non-income producing security. (b) Foreign Issued Security (c) All or a portion of this security is pledged as collateral for short postions. (d) The Adviser has determined this security to be illiquid. The cost basis of investments for federal income tax purposes at March 31, 2011. was as follows*: Cost of investments $ Gross unrealized appreciation on investments Gross unrealized appreciation on short positions Gross unrealized appreciation on options Gross unrealized depreciation on investments ) Gross unrealized depreciation on short positions ) Gross unrealized depreciation on options ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at March 31, 2011 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of March 31, 2011, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equity Common Stocks* $ $
